UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 8, 2012 Dynamic Energy Alliance Corporation (Exact name of registrant as specified in its charter) Florida 0-11050 59-2181303 (State or other jurisdiction of incorporation ororganization) (Commission File Number) IRS Employer Identification No.) 10000 North Central Expressway Suite 400 Dallas, Texas 75231 (Address of principal executive offices) (214) 838-2687 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 1.01 CHANGE OF ADDRESS On November 6, 2012, the Company’s Board of Directors approved the relocation of the Company’s headquarters to 10000 North Central Expressway, Suite 400, Dallas, Texas 75231 from 5100 Poplar Ave., Suite 2700, Memphis, Tennessee 38137. On November 6, 2012, DEAC issued a press release announcing the change of address. A copy of the press release is filed herewith as Exhibit 9.01 and is incorporated herein by reference. 2 Exhibit Number Description Board of Directors Resolution dated November 6, 2012 Press Release 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYNAMIC ENERGY ALLIANCE CORP. Dated: November 8, 2012 By: /s/ James Michael Whitfield James Michael Whitfield President, Chief Executive Officer, Chief Financial Officer, Treasurer and Director 4
